DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on March 2, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 23 and 43 and has newly added claim 44.  
Claims 23-36, 38-44 remain pending in this application.  
The rejection of claims under 35 USC 112, second paragraph, set forth in the previous Office Action is withdrawn in response to applicant’s amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23-25, 29, 34, 38, 19, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Lutgen et al (PN. 8,855,155) in view of the patent issued to Sekita (PN. 5,995,287).
Claim 23 has been amended to necessitate the new grounds of rejection.  
Lutgen et al teaches a semiconductor laser light source, serves as the laser module, that is comprised of a housing frame (18, Figure 2) with a cover (5), which together serves as the housing with a cavity and a window opening, and a semiconductor laser diode (3) serves as the side-emitting semiconductor laser diode, arranged in the cavity that emits light radiation in the form of a laser beam, (please see Figure 2).  Lutgen et al teaches that the laser module further comprises an optical deflection structure (portion of the covering designated by “4”) that deflects the laser beam, emitted from the semiconductor laser diode in a direction of the window opening such that the laser beam is emitted from the module housing, (please see Figure 2) and a diffractive optical element (12) serves as the optical output coupling structure arranged in the region of the window opening to output couple the laser beam in a defined direction with a defined emission profile.   Lutgen et al teaches that the optical deflection structure and the optical output coupling structure are configured in one piece in the form of a shared optical component, (i.e. the cover 5, please see column 7).  
This reference has met all the limitations of the claims however it does not teach explicitly that “the optical deflection structure comprises at least two reflection faces that together, (with regard to amendment to claim 23), deflect the laser beam in the direction of the window opening (amendment to claim 23) by successive reflections.  
Lutgen et al teaches, in a different embodiment, that the optical deflection structure comprises reflection faces to deflect the laser beam, (please see Figures 12 and 13) but does not together to deflect the laser beam in the direction of window opening by successive reflections.   
It is general knowledge in the art to use reflective face or faces to deflect and direct the incident into the selected direction as desired.  Sekita specifically teaches an optical element with at least two reflective faces (142 and 143, Figure 5) that is capable of deflecting incident light beam (145) in the direction of the viewing (144) by the combination or together of successive reflections.  It is within general level skill in the art to apply the teachings of Sekita to modify the optical deflection structure of Lutgen et al to include at least two reflective faces for the benefit of providing different design for the optical deflection structure to achieve the laser beam deflection function.  
With regard to claim 24, Lutgen et al teaches that the optical coupling structure is configured as a diffractive window (12, Figure 2, column 7, line 35).  
With regard to claim 25, Lutgen et al teaches that the optical component of the cover (5), in particular in the part as the shared optical component of optical deflection structure and the optical output coupling structure, is transparent, which as demonstrated by the propagation of the light emitted from the semiconductor laser diode (3), serves as a solid prism.  
With regard to claim 29, Lutgen et al teaches that the optical deflection structure comprises a face reflective (4, Figure 2, column 8, line 66) for the light radiation emitted by the semiconductor laser diode.  
With regard to claim 34, Lutgen et al teaches that to comprises a printed circuit that operates the semiconductor laser diode, (please see column 1, lines 25-26).  
With regard to claims 38 and 39, Lutgen et al in light of Sekita teaches that the at least part of reflection faces is configured to deflect the laser beam by total internal reflection, (please 
With regard to claim 41, Sekita in the same field of endeavor teaches an optical deflection structure comprises waveguide structure with two or more reflective faces via total internal reflection, (please see Figure 5).  
With regard to claim 42, Lutgen teaches an optical component for the laser module, (please see Figure 2).  

Claim 26, 31, 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al and Sekita as described in claim 23 and further in view of the US patent application publication by Wong et al (US 2016/0359296 A1).
The semiconductor laser light source taught by Lutgen et al and Sekita as describe in claim 23 above has met all the limitations of the claims.  
With regard to claim 26, Lutgen et al teaches, in a different embodiment, that an antireflection coating may be applied to an outlet panel (501, Figure 9 of the cover) but it does not teach explicitly that the optical component comprises an input facet facing the semiconductor laser diode that the input facet is equipped with an antireflection coating.  Wong et al in the same field of endeavor teaches a laser diode assembly wherein the component (106, Figure 1B) comprises an optical deflection structure and an optical output coupling structure has an input facet (120) faces the semiconductor laser diode (104) wherein the input facet (120) is equipped with an antireflection coating (please see paragraph [0049]).  It would then have been obvious to one skilled in the art to apply the teachings of Wong et al to modify the optical component of 
With regard to claim 31, Lutgen et al teaches that in a different embodiment, the optical deflection with the reflective face (4) is arranged at an angle such that the deflection is based on total internal reflection, (please see Figures 12 and 13).  Wong et al also demonstrates that the reflective face (121, Figure 1B) of the optical component (106) is based on total internal reflection to reflect the light emitted by the semiconductor laser toward the window opening.  In light of the different embodiment of Lutgen et al and teachings of Wong et al, the optical component with the reflective face may be modified accordingly to utilize total internal reflection to deflect and reflect the laser light beam as an alternative design to achieve the same function.  
With regard to claim 36, Wong et al teaches that the optical component or the reflector (206, Figure 2B) that may be formed from plastic material and configured as an injection molded part, (please see paragraph [0051]).  
With regard to claim 40, Lutgen et al teaches that the optical deflection structure comprises an input face to input couple the laser beam and an emission face to output couple the laser beam but it does not teach explicitly that at least one of the face is configured as Brewster window for the laser beam striking thereon.  Wong et al teaches that the optical component or the reflector (106) may comprise Brewster window for the laser beam striking thereon, (please see Figure 1A, 1B and 2B).  It would then have been obvious to one skilled in the art to apply the teachings of Wong et al to modify the optical component to comprise Brewster window to modify the polarization state of the laser beam.  

Claims 27, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al and Sekita as applied to claim 23 and further in view of the US patent issued to Nakanishi et al (PN. 5,793,785). 
The semiconductor laser light source taught by Lutgen et al and Sekita as describe in claim 23 above has met all the limitations of the claims.  
With regard to claim 27, Lutgen et al in a different embodiment teaches that the cover (5, Figure 20) may alternative to have hollow design.  Nakanishi et al in the same field of endeavor teaches a semiconductor laser device wherein the component comprises the deflection structure and the diffractive optical element or holographic optical element (33, Figure 8) may connect to one another via a sidewalls of the component with the component has a hollow design, (please see Figure 8).  It would then have been obvious to one skilled in the art to apply the teaching of Nakanishi et al to modify the component of Lutgen et al to have an alternative design for the semiconductor laser device.  
With regard to claim 28, Lutgen et al teaches, in a different embodiment, that an antireflection coating may be applied to an outlet panel (501, Figures 19 and 20) of the cover.  In light of Nakanishi et al, the diffractive optical element or the holographic optical element (33, of Nakanishi et al) may comprise an antireflection coating for the benefit of reducing unwanted reflection surfaces of the cover.  
With regard to claim 30, Lutgen et al teaches that the optical deflection structure comprises a reflective coating (4, please see column 8, line 66).  It however does not teach explicitly that the coating is either made of metallic or dielectric material.   Nakanishi et al teaches that the optical deflection structure comprises a reflective coating (14, Figure 1(b)) that is .  

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al and Sekita as applied to claim 23 and further in view of the US patent issued to Taniguchi (PN. 5,719,389). 
The semiconductor laser light source taught by Lutgen et al and Sekita as describe in claim 23 above has met all the limitations of the claims.  
With regard to claims 32 and 33, this reference does not teach explicitly to include a photodiode to correct the assembly positon of the optical component in the housing.  Taniguchi teaches an optical device that is comprised of photodiodes (PD1 and PD2, Figure 2) that are provided in the emission direction of the semiconductor laser diode (104) to monitor any deviation of the system. It would then have been obvious to one skilled in the art to apply the teachings of Taniguchi to provide photodiodes in the direction of the emission of the semiconductor laser diode (104) for the benefit of providing means to detect possible deviation of the device.  

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al and Sekita as applied to claim 23 and further in view of the US patent issued to Scifres et al (PN. 4,293,826). 

With regard to claim 35, this reference does not teach explicitly that the semiconductor laser diode is operated by the drive circuit to operate in pulsed mode of operation.  Scifres et al in the same field of endeavor teaches a semiconductor laser device wherein the semiconductor laser may be operated by the drive circuit to operate the laser in either a continuous wave (CW) mode or pulsed mode, (please see column 5, lines 45-46).  It would then have been obvious to one skilled in the art to apply the teachings of Scifres et al to drive the semiconductor laser in a pulsed mode as desired.  

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen et al (PN. 8,855,155). 
Claim 43 has been newly added to necessitate the new ground of rejection.  
Lutgen et al teaches a semiconductor laser light source, serves as the laser module, that is comprised of a housing frame (18, Figure 2) with a cover (5) and a housing base (6a), which together serves as the housing with a cavity and a window opening, and a semiconductor laser diode (3) serves as the side-emitting semiconductor laser diode, arranged in the cavity on the housing base (6a) that emits light radiation in the form of a laser beam, (please see Figure 2).  Lutgen et al teaches that the laser module further comprises an optical deflection structure (portion of the covering designated by “4”) that deflects the laser beam, emitted from the semiconductor laser diode in a direction of the window opening and a diffractive optical element (12) serves as the optical output coupling structure arranged in the region of the window opening to output couple the laser beam in a defined direction with a defined emission profile.   Lutgen et 
This reference has met all the limitations of the claims.  Lutgen et al teaches that the optical component or the cover (5) with the optical deflection structure and the optical output coupling structure are configured in one piece and are connected to each other via sidewalls extending between the optical deflection structure and the diffractive optical element, (please see Figure 2).  In a different embodiment Lutgen et al teaches that the optical component of the cover can be made by connecting different plates or panels together, (501, 502, 503 and 504, Figure 20), that makes the component or the cover has a hollow structure or as a hollow prism, (with regard to amendment).    It would then have been obvious to one skilled in the art to apply the teachings of Lutgen et al to modify the laser module to alternatively make the cover (5) in the embodiment in Figure 2 to have a hollow structure for the benefit to provide a different design. 
As shown in Figure 2, the optical component or cover (5) and the housing base (6a) are separated from each other.  

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutgen and Sekita as applied to claim 23 above, and further in view of the patent issued to Chern et al (PN. 9,645,408).
Lutgen et al teaches semiconductor laser light source in combination with the teachings of Sekita as described in claim 23 above has met all the limitations of the claim.  
With regard to claim 44, Lutgen et al teaches that the housing frame (18, Figure 2) comprises a housing base or carrier (2), sidewalls and a cover plate with certain window Chern et al in the same field of endeavor teaches a laser module that is comprised of a housing assembly that is comprised of a housing base (22, Figures 2-3), a covering plate (21) with a widow opening (211) and the window opening is sealed by a diffractive optical element (26) serves as the output coupling structure, (please see column 4).  It would then have been obvious to one skilled in the art to apply the teachings of Chern et al to modify the covering plate of the housing of Lutgen et al to make the covering plate consists an aperture as the opening with the diffractive optical element or the output coupling structure (12) specifically seals the aperture or opening of the covering plate as an alternative design for the laser module.  


Response to Arguments
Applicant's arguments filed on March 2, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
In response to applicant’s arguments, which states that the cited Lutgen reference does not have a window opening and the housing is formed by the optical component itself, the examiner respectfully disagrees, for the reasons stated below.  Firstly, Lutgen et al specifically teaches that the housing comprises a housing frame (18, column 6, line 33) and a cover (5, please column 6, line 34), with the optical component (4) serves as the deflection structure and the diffractive optical element (12) serves as the optical output coupling structure separately formed .  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872